— In a negligence action to recover damages for personal injuries, plaintiff appeals from so much of an order of the Supreme Court, Kings County, dated January 26, 1972, as, on reconsideration, adhered to the original determination denying a general preference. Order affirmed, insofar as appealed from, without costs. In our opinion, on the basis of the medical proof submitted, Special Term properly denied the application for a general preference. Rabin, P. J., Hopkins, Martas cello, Latham and Shapiro, JJ., concur.